Citation Nr: 1531831	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for insomnia and, if so, whether the claim should be allowed.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran had over 20 years of service with the Army Reserves, with a period of active duty from April 2006 to July 2007 including overseas service in Iraq. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's original appeal included a claim of service connection for sleep apnea.  However, in December 2013, the Veteran withdrew the appeal of that claim in a written notice.    

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

The Board is in receipt of medical evidence submitted after the most recent statement of the case.  There is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013 unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Here, the representative has not explicitly requested AOJ review.  Accordingly, the claim is ready for adjudication. 


FINDINGS OF FACT

1.  In June 2012, the Board denied the Veteran's service connection claim for insomnia.  The Veteran did not appeal.  

2.  In July 2012, the Veteran filed a new claim of entitlement to service connection for insomnia at the Agency of Original Jurisdiction.  Since finality attached to the June 2012 Board decision, the new claim was characterized as a claim of reopening based on new and material evidence.  

3.  A January 2013 rating decision granted reopening of the claim, but denied service connection for insomnia.  The Veteran appealed the claim to the Board. 

4.  Additional evidence received since the Board's June 2012 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the service connection claim.  The appeal is reopened. 

5.  The Veteran's insomnia is a symptom of his service-connected PTSD. 


CONCLUSIONS OF LAW

1.  A June 2012 Board decision denying the claim of entitlement to service connection for insomnia is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. 
§ 20.1100 (2014).

2.  Since the June 2012 Board decision, new and material evidence has been received; service connection for insomnia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria of service connection for insomnia have not been met.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality of the Board's Decisions

Generally, Board decisions are final as of the date of issuance and mailing. 
38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  A final Board decision may be challenged in four ways: (1) the Court of Appeals for Veterans Claims can review a Board decision where the appellant files a Notice of Appeal (NOA) to the Court within 120 days of notice of the Board decision; (2) the Board can reconsider a Board decision where the appellant files a motion for reconsideration of the decision; (3) the Board can vacate a Board decision where the appellant files a motion to vacate the decision; and (4) a motion can be filed for revision of a Board decision based on clear and unmistakable error (CUE) in the decision. 38 U.S.C.A. § 7266; 38 C.F.R. § 20.1403.

In June 2012, the Board mailed the Veteran a copy of its decision to the Veteran's address of record.   Accompanying the decision were instructions detailing the ways in which the Veteran could challenge the final Board decision.  Ultimately, the Veteran did not challenge the Jun 2012 Board decision.  He did not file a NOA.  He did not file a request for reconsideration with the Board.  He did not file a request to vacate the decision.  He did not file a CUE motion.  Accordingly, the June 2012 Board decision is final.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

Since the Board decision is final, the subsequent filing of a new service connection claim for insomnia at the regional office level, even within a month of the Board's decision initiated a claim of reopening based on new and material evidence.  

II.  New and Material Evidence 

A.  Legal Criteria

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in the Board's June 2012 decision.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable.  

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   If it is determined that new and material evidence has been submitted, the claim must be reopened.   The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

B.  Analysis

At the time of the final June 2012 Board decision, the Board considered the Veteran's claim, service treatment records, VA treatment records, and VA Gulf War and PTSD examination reports with opinion from 2008 and 2009.  The Board determined that the Veteran had been diagnosed with insomnia as a symptom of his service-connected PTSD, and not due to an undiagnosed illness from the Gulf War.  


Evidence received since the June 2012 Board decision includes testimony taken at a December 2013 Decision Review Officer hearing and an April 2015 Board hearing, and updated VA treatment records through April 2015 including a March 2014 VA mental disorder examination.  The Board finds the Veteran's testimony provided at the two hearings and the March 2014 VA examination discusses whether the Veteran's insomnia is an independent current disability rather than merely a symptom of the Veteran's service-connected PTSD.  Accordingly, the appeal is reopened.  


III.  Service Connection 

A.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Generally, for a veteran to establish service connection, the record must demonstrate (1) the existence of a current disability; 
(2) the existence of the disease or injury in service; and (3) a relationship (or nexus) between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In addition to direct service connection, the Veteran may prevail under presumptive theories of service connection and on a secondary basis.

The Veteran claims his insomnia is related to an undiagnosed Gulf War illness. Service connection may be established on a presumptive basis for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  A "Persian Gulf veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  A "qualifying chronic disability" includes: (1) an undiagnosed illness, or (2) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  

The Veteran also claims that his insomnia attributable to service-connected left knee disabilities.  Service connection on a secondary basis may be established for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995).  To establish secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

B.  Analysis 

The Veteran asserts that he has a current disability of insomnia.  Although the Veteran makes this assertion, he lacks the medical training to make such an assessment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Therefore, his statements regarding whether insomnia is a current disability are not competent.  Accordingly, the Board has relied on the medical evidence of record.   

In its previous June 2012 decision, the Board considered the Veteran's insomnia a symptom of the Veteran's service-connected PTSD rather than as a standalone disability.  The Veteran's PTSD is currently rated at 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Chronic sleep impairments are expressly contemplated in the rating criteria for PTSD.  Since pyramiding is to be avoided, the Veteran's insomnia must consist of distinct symptoms that are wholly separate from his PTSD.  Unfortunately, the preponderance of the evidence fails to support insomnia as an independent disability.   

The Veteran served in Iraq between June 2006 and June 2007.  Upon his return to the United States, the Veteran reported sleep difficulties, as noted in a September 2007 post-deployment health assessment.  In a subsequent evaluation in October 2007 at the Lincoln, Nebraska VA Medical Center (VAMC), the Veteran reported having insomnia manifested by difficulties falling asleep and sleep limited to only four to five hours per night.  

Throughout the appeal period, VA examiners have considered the Veteran's insomnia as a symptom of his service-connected PTSD, and not as a standalone disability.  Examinations were conducted in October 2008, April 2009, and September 2012.  An October 2008 PTSD examiner noted that the Veteran's PTSD included persistent symptoms of increased arousal including difficulty falling or staying asleep.  An April 2009 PTSD examiner noted the Veteran's difficulties with sleep, but opined that those difficulties appeared to be specific to the Veteran's PTSD diagnosis.  The April 2009 PTSD examiner declined to diagnose the Veteran with an independent sleep disorder.  An April 2009 VA neurological examiner listed the Veteran's conditions as associated with the multiaxial classification system used with the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV.  On the DSM-IV's five-part axis classification system, the neurological examiner listed insomnia on Axis III, which is used to classify acute medical conditions which may influence or otherwise impact an individual's primary mental disorder, which here is PTSD.  A September 2012 VA PTSD examiner also listed insomnia in Axis III in that examiner's report.  Since the insomnia was not listed in Axis I, it is considered part and parcel of the primary mental disorder.  In an October 2014 PTSD examination, the Veteran's sleep impairment was also noted as a symptom of the Veteran's PTSD.  

VA treatment records from the Lincoln, Nebraska VAMC further support insomnia as a symptom of the service-connected PTSD.  In October 2012, the Veteran saw Dr. A. N. with complaints of insomnia limiting the Veteran's sleep to four hours per night.  The doctor started the Veteran on Gabapentin, a drug used to treat a number of conditions including pain and mental disorders.   The Veteran saw improvement in his symptoms once he started taking the prescribed medication.  The Veteran's sleep increased to between six and seven hours per night.  In subsequent medical appointments, the severity of the Veteran's insomnia was evaluated using the  Insomnia Severity Index.  In evaluations performed in January 2014 and February 2014, the Veteran scored a 14 and a 12, respectfully; these scores are indicative of subthreshold insomnia.  In other words, the Veteran's insomnia failed to reach the level of a clinical diagnosis.  Without evidence to the contrary, the Board finds the Veteran's insomnia is a symptom of his PTSD rather than a standalone disability.  

Since the Veteran's insomnia has been proven a symptom of PTSD, the insomnia cannot be considered a current disability for the purposes of his asserted secondary service connection claims based on an undiagnosed Gulf War illness or his service-connected left knee disabilities.   

In sum, the preponderance of the evidence is against the finding of a current disability, and ultimately the Veteran's claim of service connection for insomnia.  

V.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to his service connection claim in a July 2012 notice.  Special notice regarding the requirements to reopen claims based on new and material evidence was also included in the July 2012 notice.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the contents of the July 2012 notice fully comply with the requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and post-service treatment records have been associated with the claims file.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded a VA examination pertinent to the claims on appeal to evaluate whether a current sleep disability exists.  The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  

The Veteran was also provided a hearing with the undersigned VLJ. VA has duties when an RO official or VLJ conduct a hearing.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned Veterans Law Judge specifically addressed the Veteran's contentions by asking the Veteran a series of questions to elicit information as to the etiology of his insomnia.  The Veteran was also asked questions to determine whether additional relevant evidence existed that had not been obtained, including if he had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that any error in notice provided during the hearing constitutes harmless error.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claim currently on appeal is required to comply with the duties to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

New and material evidence has been submitted; the claim for service connection for insomnia is reopened; the appeal is granted to this extent.  Service connection is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


